 



EXHIBIT 10.4

 

Except as permitted by Section 8 hereof, no transfer shall be made at any time
unless the Company shall have been supplied with evidence reasonably
satisfactory to it that such transfer is not in violation of the Securities Act
of 1933, as amended (the “Act”).

 

ENDONOVO THERAPEUTICS, INC.

 

WARRANT

 

TO PURCHASE

 

1,800,000

 

SHARES OF COMMON STOCK

 

AS HEREIN DESCRIBED

 

Dated: as of December 21, 2017

 



This certifies that, for value received

 

NAME: Eagle Equities, LLC

 

                                                        ADDRESS: 91 Shelton Ave,
Suite 107, New Haven, CT 06511

 

or registered assigns (the “Holder”) are entitled, subject to the terms set
forth herein, to purchase from Endonovo Therapeutics, Inc.(the “Company”), a
Delaware corporation, having its offices at 6320 Canoga Avenue, 15th Floor,
Woodland Hills, CA 91367 One Million Eight Hundred Thousand (1,800,000) shares
of the Company’s common stock subject to adjustment as set forth herein.

 

1. As used herein:

 

(a) “Common Stock” or “Common Shares” shall initially refer to the Company’s
common stock including Underlying Securities, as more fully set forth in Section
5 hereof.

 

(b) “Warrant Price” or “Common Share Price” shall be Twenty Five Cents ($0.25)
per share.

 

   

 



 

(c) “Underlying Securities” or “Underlying Shares” or “Underlying Stock” shall
refer to the Common Shares or other securities or property issuable or issued
upon exercise of the Warrants.

 

2.   (a) The purchase rights represented by this Warrant may be exercised by the
Holder hereof, in whole or in part (but not as to less than a whole Common
Share), at any time, and from time to time, during the period commencing this
date, until the second anniversary hereof (the “Expiration Date”), by the
presentation of this Warrant, with the purchase form attached duly executed, at
the Company’s office (or such office or agency of the Company as it may
designate in writing to the Holder hereof by notice pursuant to Section 13
hereof), specifying the number of Common Shares as to which the Warrant is being
exercised, and upon payment by the Holder to the Company in cash or by certified
check or bank draft, in an amount equal to the Warrant Price times the number of
Common Shares then being purchased hereunder.

 

(b) The Company agrees that the Holder hereof shall be deemed the record owner
of such Underlying Securities as of the close of business on the date on which
this Warrant shall have been presented and payment made for such Underlying
Securities as aforesaid. Certificates for the Underlying Securities so obtained
shall be delivered to the Holder hereof within a reasonable time, not exceeding
seven (7) days, after the rights represented by this Warrant shall have been so
exercised and shall be delivered via DWAC if the Company is so eligible. If this
Warrant shall be exercised in part only or transferred in part subject to the
provisions herein, the Company shall, upon surrender of this Warrant for
cancellation or partial transfer, deliver a new Warrant evidencing the rights of
the Holder hereof to purchase the balance of the Underlying Shares which such
Holder is entitled to purchase hereunder.

 

(c) Cashless Exercise. This Warrant may also be exercised at the Holder’s
election, in whole or in part, at such time by means of a “cashless exercise” in
which the Holder shall be entitled to receive a number of Warrant Shares equal
to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

Notwithstanding anything herein to the contrary, on the Termination Date, unless
the Holder notifies the Company otherwise, if there is no effective Registration
Statement registering the Warrant Shares, or no current prospectus available
for, the resale of the Warrant Shares by the Holder, then this Warrant shall be
automatically exercised via cashless exercise pursuant to this Section 2(c).

 

   

 



 

3.   Subject to the provisions of Section 8 hereof, (i) this Warrant is
exchangeable at the option of the Holder at the aforesaid office of the Company
for other Warrants of different denominations entitling the Holder thereof to
purchase in the aggregate the same number of Common Shares as are purchasable
hereunder; and (ii) this Warrant may be divided or combined with other Warrants
which carry the same rights, in either case, upon presentation hereof at the
aforesaid office of the Company together with a written notice, signed by the
Holder hereof, specifying the names and denominations in which new Warrants are
to be issued, and the payment of any transfer tax due in connection therewith.

 

4.   Subject and pursuant to the provisions of this Section 4, the Warrant Price
and number of Common Shares subject to this Warrant shall be subject to
adjustment from time to time as set forth hereinafter in this Section 4.

 

(a) If the Company shall at any time subdivide its outstanding Common Shares by
recapitalization, reclassification, stock dividend, or split-up thereof or other
means, the number of Common Shares subject to this Warrant immediately prior to
such subdivision shall be proportionately increased and the Warrant Price shall
be proportionately decreased, and if the Company shall at any time combine the
outstanding Common Shares by recapitalization, reclassification or combination
thereof or other means, the number of Common Shares subject to this Warrant
immediately prior to such combination shall be proportionately decreased and the
Warrant Price shall be proportionately increased. Any such adjustment and
adjustment to the Warrant Price shall become effective at the close of business
on the record date for such subdivision or combination.

 

(b) If the Company after the date hereof shall distribute to all of the holders
of its Common Shares any securities including, but not limited to Common Shares,
or other assets (other than a cash distribution made as a dividend payable out
of earnings or out of any earned surplus legally available for dividends under
the laws of the jurisdiction of incorporation of the Company), the Board of
Directors shall be required to make such equitable adjustment in the Warrant
Price and the type and/or number of Underlying Securities in effect immediately
prior to the record date of such distribution as may be necessary to preserve to
the Holder of this Warrant rights substantially proportionate to and
economically equivalent to those enjoyed hereunder by such Holder immediately
prior to the happening of such distribution. Any such adjustment made reasonably
and in good faith by the Board of Directors shall be final and binding upon the
Holders and shall become effective as of the record date for such distribution.

 

(c) No adjustment in the number of Common Shares subject to this Warrant or the
Warrant Price shall be required under this Section 4 unless such adjustment
would require an increase or decrease in such number of shares of at least 5% of
the then adjusted number of Common Shares issuable upon exercise of the Warrant,
provided, however, that any adjustments which by reason of the foregoing are not
required at the time to be made shall be carried forward and taken into account
and included in determining the amount of any subsequent adjustment. If the
Company shall make a record of the Holders of its Common Shares for the purpose
of entitling them to receive any dividend or distribution and legally abandon
its plan to pay or deliver such dividend or distribution then no adjustment in
the number of Common Shares subject to the Warrant shall be required by reason
of the making of such record.

 

   

 

 

(d) In case of any capital reorganization or reclassification or change of the
outstanding Common Shares (exclusive of a change covered by Section 4(a) hereof
or which solely affects the par value of such Common Shares) or in the case of
any merger or consolidation of the Company with or into another corporation
(other than a consolidation or merger in which the Company is the continuing
corporation and which does not result in any reclassification, change, capital
reorganization or change in the ownership of the outstanding Common Shares), or
in the case of any sale or conveyance or transfer of all or substantially all of
the property of the Company and in connection with which the Company is
dissolved, the Holder of this Warrant shall have the right thereafter (until the
expiration of the right of exercise of this Warrant) to receive upon the
exercise hereof, for the same aggregate Warrant Price payable hereunder
immediately prior to such event, the kind and amount of shares of stock or other
securities or property receivable upon such reclassification, change, capital
reorganization, merger or consolidation, or upon the dissolution following any
sale or other transfer, by a holder of the number of Common Shares of the
Company equal to the number of common shares obtainable upon exercise of this
Warrant immediately prior to such event; and if any reorganization,
reclassification, change, merger, consolidation, sale or transfer also results
in a change in Common Shares covered by Section 4(a), then such adjustment shall
be made pursuant to both this Section 4(d) and Section 4(a). The provisions of
this Section 4(d) shall similarly apply to successive reclassification, or
capital reorganizations, mergers or consolidations, changes, sales or other
transfers.

 

(e) The Company shall not be required to issue fractional Common Shares upon any
exercise of this Warrant. As to any final fraction of a Common Share which the
Holder of this Warrant would otherwise be entitled to purchase upon such
exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to the same fraction of the market value of a share
of such stock on the business day preceding the day of exercise or book value as
determined by the Company’s independent public accountants if not publicly
traded. The Holder of this Warrant, by his acceptance hereof, expressly waives
any right to receive any fractional shares of stock upon exercise of this
Warrant.

 

(f) As used herein, the current market price (“Market Price”) per share at any
date shall be the price of Common Shares on the business day immediately
preceding the event requiring an adjustment hereunder and shall be (A) if the
principal trading market for such securities is an exchange, the closing price
on such exchange on such day provided if trading of such Common Shares is listed
on any consolidated tape, the price shall be the closing price set forth on such
consolidated tape or (B) if the principal market for such securities is the
over-the-counter market, the high bid price on such date as set forth by NASDAQ,
if the security is not quoted on NASDAQ, the high bid price as set forth in the
OTCQB or Pink Sheet listing such securities for such day. Notwithstanding the
foregoing, if there is no reported closing price or high bid price, as the case
may be, on a date prior to the event requiring an adjustment hereunder, then the
current market price shall be determined as of the latest date prior to such day
for which such closing price or high bid price is available.

 

   

 

 

(g) Irrespective of any adjustments pursuant to this Section 4 in the Warrant
Price or in the number, or kind, or class of shares or other securities or other
property obtainable upon exercise of this Warrant, and without impairing any
such adjustment the certificate representing this Warrant may continue to
express the Warrant Price and the number of Common Shares obtainable upon
exercise at the same price and number of Common Shares as are stated herein.

 

(h) Until this Warrant is exercised, the Underlying Shares, and the Warrant
Price shall be determined exclusively pursuant to the provisions hereof.

 

(i) Upon any adjustment of this Warrant the Company shall give written notice
thereof to the Holder which notice shall include the number of Underlying
Securities purchasable and the price per share upon exercise of this Warrant and
shall set forth in reasonable detail the events which resulted in such
adjustment

 

5.   For the purposes of this Warrant, the terms “Common Shares” or “Common
Stock” shall mean (i) the class of stock designated as the common stock of the
Company on the date set forth on the first page hereof or (ii) any other class
of stock resulting from successive changes or reclassification of such Common
Stock consisting solely of changes from par value to no par value, or from no
par value to par value or changes in par value. If at any time, as a result of
an adjustment made pursuant to Section 4, the securities or other property
obtainable upon exercise of this Warrant shall include shares or other
securities of another corporation or other property, then thereafter, the number
of such other shares or other securities or property so obtainable shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Shares
contained in Section 4, and all other provisions of this Warrant with respect to
Common Shares shall apply on like terms to any such other shares or other
securities or property. Subject to the foregoing, and unless the context
requires otherwise, all references herein to Common Shares shall, in the event
of an adjustment pursuant to Section 4, be deemed to refer also to any other
shares or other securities or property when obtainable as a result of such
adjustments.

 

   

 

 

6.   The Company covenants and agrees that:

 

(a) During the period within which the rights represented by this Warrant may be
exercised, the Company shall, at all times, reserve and keep available out of
its authorized capital stock, solely for the purposes of issuance upon exercise
of this Warrant, such number of its Common Shares as shall be issuable upon the
exercise of this Warrant and at its expense will obtain the listing thereof on
all quotation systems or national securities exchanges on which the Common
Shares are then listed; and if at any time the number of authorized Common
Shares shall not be sufficient to effect the exercise of this Warrant, the
Company will take such corporate action as may be necessary to increase its
authorized but unissued Common Shares to such number of shares as shall be
sufficient for such purpose; the Company shall have analogous obligations with
respect to any other securities or property issuable upon exercise of this
Warrant;

 

(b) All Common Shares which may be issued upon exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid,
non-assessable and free from all taxes, liens and charges with respect to the
issuance thereof; and

 

(c) All original issue taxes payable in respect of the issuance of Common Shares
upon the exercise of the rights represented by this Warrant shall be borne by
the Company, but in no event shall the Company be responsible or liable for
income taxes or transfer taxes upon the transfer of any Warrants.

 

7.   Until exercised, this Warrant shall not entitle the Holder hereof to any
voting rights or other rights as a shareholder of the Company, except that the
Holder of this Warrant shall be deemed to be a shareholder of the Company for
the purpose of bringing suit on the ground that the issuance of shares of stock
of the Company is improper under the Delaware General Corporation Law.

 

8.   No transfer of all or a portion of the Warrant or Underlying Securities
shall be made at any time unless the Company shall have been supplied with
evidence reasonably satisfactory to it that such transfer is not in violation of
the Securities Act of 1933, as amended (the “Act”). Subject to the satisfaction
of the aforesaid condition and upon surrender of this Warrant or certificates
for any Underlying Securities at the office of the Company, the Company shall
deliver a new Warrant or Warrants or new certificate or certificates for
Underlying Securities to and in the name of the assignee or assignees named
therein. Any such certificate may bear a legend reflecting the restrictions on
transfer set forth herein.

 

9.   If this Warrant is lost, stolen, mutilated or destroyed, the Company shall,
on such terms as to indemnity or otherwise as the Company may reasonably impose,
issue a new Warrant of like denomination, tenor and date. Any such new Warrant
shall constitute an original contractual obligation of the Company, whether or
not the allegedly lost, stolen, mutilated or destroyed Warrant shall be at any
time enforceable by anyone.

 

10.   Any Warrant issued pursuant to the provisions of Section 9 hereof, or upon
transfer, exchange, division or partial exercise of this Warrant or combination
thereof with another Warrant or Warrants, shall set forth each provision set
forth in Sections 1 through 17, inclusive, of this Warrant as each such
provision is set forth herein, and shall be duly executed on behalf of the
Company by its chief executive officer.

 

   

 

 

11.   Upon surrender of this Warrant for transfer or exchange or upon the
exercise hereof, this Warrant shall be cancelled by the Company, and shall not
be reissued by the Company and, except as provided in Section 2 in case of a
partial exercise, Section 3 in case of an exchange or Section 8 in case of a
transfer, or Section 9 in case of mutilation. Any new Warrant certificate shall
be issued promptly but not later than seven (7) days after receipt of the old
Warrant certificate.

 

12.   This Warrant shall inure to the benefit of and be binding upon the Holder
hereof, the Company and their respective successors, heirs, executors, legal
representatives and assigns.

 

13.   All notices required hereunder shall be in writing and shall be deemed
given when telegraphed, delivered personally or within two (2) days after
mailing when mailed by certified or registered mail, return receipt requested,
to the party to whom such notice is intended, at the address of such other party
as set forth on the first page hereof, or at such other address of which the
Company or Holder has been advised by the notice hereunder.

 

14.   The Company will not (i) merge or consolidate with or into any other
corporation or (ii) sell or otherwise transfer its property, assets and business
substantially as an entirety to another corporation, nor shall the Company
become a wholly-owned or majority-owned subsidiary of another corporation unless
the corporation resulting from such merger or consolidation (if not the
Company), or such transferee corporation, or parent corporation, as the case may
be, shall either (x) expressly assume, by supplemental agreement satisfactory in
form to the registered Holders of the Warrants exercisable for a majority of the
Warrant Shares, the due and punctual performance and observance of each and
every covenant and condition of this Warrant to be performed and observed by the
Company and/or (y) exchange this warrant for a warrant of such corporation
containing substantially the same terms and conditions as this Warrant.

 

15.   The Holder, in addition to being entitled to exercise all rights granted
by law, including recovery of damages, will be entitled to specific performance
of its rights under this Warrant. The Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Warrant and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

16.   In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the Holders shall be
enforceable to the fullest extent permitted by law.

 

   

 



 

17. The validity, interpretation and performance of this Warrant and of the
terms and provisions hereof shall be governed by the laws of the State of
California applicable to agreements entered into and performed entirely in such
state. The Federal State and Local Courts situated in Los Angeles County
California shall have exclusive jurisdiction over any case or controversy
arising under this Warrant and service by certified mail, return receipt
requested, to the address set forth herein, shall be personal service on any
party provided the party shall have twenty days to answer and appear in such
matter.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of December 21, 2107.

 

  Endonovo Therapeutics, Inc.         By: /s/ Alan Collier     Alan B. Collier,
CEO

 

   

 

 

NOTICE OF EXERCISE

 

TO:                       Endonovo Therapeutics, Inc.

 

(1)  The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)                                       Payment shall take the form of (check
applicable box):

 

[  ] in lawful money of the United States; or

 

[  ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

_______________________________

 

(4) After giving effect to this Notice of Exercise, the undersigned will not
have exceeded the Beneficial Ownership Limitation.

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

_______________________________

 

_______________________________

 

_______________________________

 



[SIGNATURE OF HOLDER]

 

Name of Investing Entity:

 

________________________________________________________________________

Signature of Authorized Signatory of Investing Entity:

 

_________________________________________________

Name of Authorized Signatory:

 

___________________________________________________________________

Title of Authorized Signatory:

 

_________________________________________________________________________

Date:
_________________________________________________________________________________

 

   

 

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED                            , hereby sells, assigns and
transfers to                          (Social Security or I.D.
No.                        ) the within Warrant, or that portion of this Warrant
purchaseable for _______ common shares together with all rights, title and
interest therein, and does hereby irrevocably constitute and
appoint                    attorney to transfer such Warrant on the register of
the within named Company, with full power of substitution.

 

(Signature)

 

Dated:             , 201____

 

Signature Guaranteed:

 

   

 

 